Rombauer, P. J.,
delivered the opinion of the court on motion for rehearing.
Since filing the opinion, the parties have stipulated herein to the effect that the plaintiffs were authorized to prosecute their suit as poor persons in the probate court. This fact is of no avail to the mover. The question on a motion for rehearing is whether the court rendered a correct judgment on the record then before it, and not whether its judgment is correct on a record subsequently attempted to be made. We may add, however, that leave to prosecute, as a poor person, can in no case dispense with the necessity of giving bond, where the duty of giving bond is statutory. The court cannot dispense with the statute.
That the circuit court could have ex ercised original jurisdiction in this case does not enlarge its appellate jurisdiction. In the latter case, the appeal is the subject-matter, and not the matter in controversy between the parties. As was said in Robinson v. Walker, 45 Mo. 117, "The circuit court has no jurisdiction of a matter already decided on in another court, unless it is brought into court under the statute and according to its provisions.”
The justice act of 1835 required no affidavit of appeal, but did require a recognizance, and provided that such recognizance might be given in the circuit court, if not given before the justice. The act of 1839 required an affidavit for the first time, and it was not *136provided until 1841, that such affidavit might be made or amended in the circuit court. In the interval between 1839 and 1841, the court held that the provision, in regard to recognizances, should be applied to affidavits, and it is in regard to this that Judge Soott says, in Jamison v. Yates, 7 Mo. 571, “A proper construction of that statute authorizes the circuit court to permit a party to file an affidavit after a motion to dismiss is made.”
Owing to the evident hardship of the plaintiffs’ case, we have given to every point, made in their motion, very careful consideration, and regret that we must abide by our original decision.
All the judges concur.